Title: To Thomas Jefferson from Benjamin Henry Latrobe, 14 April 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington, April 14th. 1807
                        
                        The plaisterers in the Capitol have made so much progress that I hoped to have nothing but pleasant
                            information to give to you on the subject of the work. But the late heavy rains and the state of our roof has made me
                            almost despair: The arches over the lobby were all plaistered on Friday evening & one half of them had the second Coat.
                            All the Walls of the East side of the great room were also plaisterd with the first coat, on Saturday night.—On Sunday
                            morning it began to rain from the S East & continued without any intermission whatever, till yesterday afternoon.—The
                            pannel lights were carefully covered with boards, & every other part of the roof excepting the top, completely sheeted with
                            iron. The top was not covered with Lead because the Men at the Navy Yard who are our only resource as to Sheetlead, are so
                            engaged in the equipment of the Ships ordered into service, as to make it at present impossible for us to obtain their
                            assistance; and as the rain which falls on the top, drops into the center of the hall, it injures nothing.—But in Spite of
                            all our precaution, so large a quantity of Water was blown into the Joints & under the sheeting at the pannel lights,
                            that running down the ribs, it has of course found its way to the top of the arches, which being thoroughly soaked by the
                            former heavy rain of Thursday & Friday, no longer held the plaistering, & I do not see that we have any chance of
                            getting plaister to adhere to these arches in their present dripping state or indeed to plaister them at all untill the
                            pannel lights shall be permanently fixed. And even then should by the shrinking of the roof, or the contraction &
                            expansion of the lead with which they must be secured, any leakage
                            in the hundred lights take place, the water will always follow this course, & find its way on to the back of the
                            Entablature where it will rot & throw down the cieling.—
                        In order however to have some chance of getting on I had resolved to put lead over the whole of the lights
                            from top to bottom. We cannot secure them in any other way; & then we might take advantage of fair days to put in the
                            glass when it arrives. But when in order to procure the Lead from Baltimore I made an estimate of the expense of this
                            temporary expedient I was so alarmed, as to think it my duty to refer the case to you, especially as our appropriation is
                            so very limited, & there appears little chance of reobtaining the loan made to the public Offices last Year.
                        The lead wanted will be equal to the size of the Ranges of lights & eight inches on each side to lap
                            over.—That is, 20 times 15.f. x 3.f 6 in = 1050 feet, at 6℔ to the foot (the lightest lead which is fit for this purpose)
                            is = 6300 ℔ = 54 Cwt nearly at 14$ ⅌ Cwt prime cost freight & hauling is 756 Dollars. It would cost us about 4$
                                ⅌ hundred weight to put it on & secure it = 216,—in all near 1000$ for a mere temporary purpose. The
                            practical mischief which we have now experienced in trusting to any thing but a solid continuous roof, in which leakage is
                            impossible, and the dread of a repetition in the new Wing of the scenes which the leakage of the old one has occasioned,
                            together with all the considerations formerly laid before you, depresses my courage, & deprives me entirely of spirit in
                            proceeding with the work. The mischief of yesterday has indeed the same effect upon all of the people employed. The
                            Plaisterers are almost mutinous.—Can beauty still be sacrificed to the certainty of practical
                            security? If it is still possible, while 2000$ are still to be expended on the pannel lights & 1000$ on the temporary
                            security,—while 500 dollars would put up the central lanthorn,—there is no order of yours that would add more to my
                            happiness, then that, which transferred the pannel lights to the Central Dome, where none of the
                            cases, which would ruin the house of Representatives Hall, would be of much importance.   But I am breaking my promise of
                            silence on this subject, & ask pardon.—
                        In the Office Story, All the rooms excepting the committee rooms, 3 Gallery Lobbies,
                            & Clerks office are finished in plaistering & great progress is making in there.—On your return you will I am sure
                            receive much satisfaction from the excellence of the workmanship
                  I am with the highest respect, Yrs. faithfully
                        
                            B Henry Latrobe
                     
                        
                    